Citation Nr: 1044471	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to 
include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for a chronic bilateral eye 
disability, manifested by swelling and watering of the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Roanoke, Virginia, 
denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the Board's Central Office in Washington, 
DC in September 2010.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  
During this hearing, the Veteran provided testimony on an issue 
of entitlement to service connection for bilateral lower 
extremity venous stasis, claimed as a weakness of the lower 
extremities.  However, the Veteran has not yet filed a timely 
appeal of this decision, and as such, the Board does not have 
jurisdiction.  

The issue of entitlement to service connection for a seizure 
disorder, to include as secondary to diabetes mellitus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

VA received notification from the Veteran during his September 
2010 hearing that he did not wish to proceed with his appeal 
seeking entitlement to service connection for a bilateral eye 
disability.  The Board received this notification prior to the 
promulgation of a decision.
CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a bilateral eye disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue

The Veteran perfected an appeal from a June 2006 rating decision 
that, in pertinent part, denied service connection for a 
bilateral eye disability.  VA subsequently received notice from 
the Veteran during his September 2010 hearing indicating that he 
did not wish to further pursue this appeal.  An appeal may be 
withdrawn at any time before a decision is rendered by the Board.  
38 C.F.R. § 20.204(b) (2010).  Once the Veteran withdrew this 
issue, there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2010).  


ORDER

The claim of entitlement to service connection for a bilateral 
eye disability is dismissed.  






	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to service connection 
for a seizure disorder, to include as secondary to diabetes 
mellitus.  However, as outlined below, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

In October 2005, the Veteran filed a claim of entitlement to 
service connection for a seizure disorder, to include as 
secondary to a service-connected disability.  Along with his 
claim, the Veteran submitted a copy of an email received from his 
daughter in October 2005.  In this email, the Veteran's daughter 
indicated that she recalled doctors telling the Veteran that his 
blood pressure was off the scale at the time of his treatment for 
mini-seizures and that his diabetes was a major contributor to 
his seizures.  The Veteran's daughter testified in the September 
2010 hearing that she was present at the time of the Veteran's 
treatment for these seizures.  

According to private treatment records from April 2001, the 
Veteran was seen following several days of confusion.  The 
Veteran had an abnormal electroencephalogram (EEG) at this time 
with two electrographic seizures recorded.  An additional 
treatment record from April 2001 notes that the Veteran's 
transient confusion was due to problems associated with his 
hyperglycemia and hypertension.  The Veteran is service-connected 
for diabetes mellitus and hypertension.  Subsequent VA outpatient 
treatment records, as recent as April 2009, demonstrate that the 
Veteran is still being treated with the drug Dilantin.  

The Veteran was afforded VA examinations for his diabetes and 
hypertension in April 2006 and October 2008.  However, no 
opinions were offered regarding the etiology of the Veteran's 
claimed seizure disorder.  The Veteran requested an examination 
for this disorder in his September 2006 notice of disagreement.  
Unfortunately, the record does not demonstrate that the Veteran 
has ever been afforded such an examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  

In the present case, the evidence demonstrates that the Veteran 
experienced several small seizures in April 2001.  The examining 
physician at the time felt that this was due to the Veteran's 
hyperglycemia and hypertension, which were untreated at this 
time.  The evidence of record also suggests that this may be a 
chronic disability, in that the Veteran is still being treated 
with Dilantin.  The Veteran's daughter also testified in 
September 2010 that the Veteran is still exhibiting symptoms of 
confusion.  Lay assertions may serve to support a claim for 
service connection when they relate to the occurrence of events 
that are observable as a lay person or the presence of a 
disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  Therefore, since there is 
evidence of a possible chronic disability that may be secondary 
to the Veteran's service-connected disabilities, he must be 
afforded the opportunity to appear for a VA examination regarding 
this condition.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) to determine whether he suffers 
from a chronic disability manifested by 
seizures or confusion.  The Veteran's claims 
file and a copy of this remand must be 
provided to the examiner(s) at the time of 
examination.  The examiner(s) should indicate 
whether the Veteran suffers from a chronic 
disability manifested by seizures or 
confusion, and if so, an opinion should be 
offered as to whether it is at least as 
likely as not that this disability manifested 
as a result of the Veteran's service-
connected diabetes mellitus, hypertension, or 
any other service-connected disability.  A 
complete rationale for all opinions offered 
must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If any of the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


